DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/909,693 filed on 12/02/2020.
Status of Claims:
Claims 2-5, 7-11, 13-17, and 19-20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 12/02/2020 regarding to arguments on claims 2, 9, and 15 are not persuasive.
Regarding claims 2, 9, and 15:
The Applicant argued that Ouimet fails to teach “generating, by the content retrieval application, a request message comprising the geographic position information relating to the work of art location and the work of art type, and sending the request message over the network to the first computational device”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Ouimet discloses “[0120] At block 1106, a further image is received from a mobile computing device of a user. In one embodiment, this further images is received as part of a search query 902 by the search processor 620. In addition to the further image, the search query received at block 1106 may also include textual data (e.g., keywords) and audio data (e.g., audio data captured at a specific location of a client device 102)”. Ouimet discloses that a further image generating, by the content retrieval application, a request message comprising the geographic position information relating to the work of art location and the work of art type, and sending the request message over the network to the first computational device”.
The Applicant argued that Ouimet fails to teach “ 2the first computational device receiving the request message and using the geographic position information in the request message to identify at least two of the plurality of the location defined files maintained in association with it, and using the work of art type in the request message to identify at least one of the at least two identified location defined files”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Ouimet discloses “[0120] At block 1106, a further image is received from a mobile computing device of a user. In one embodiment, this further images is received as part of a search query 902 by the search processor 620. In addition to the further image, the search query received at block 1106 may also include textual data (e.g., keywords) and audio data (e.g., audio data captured at a specific location of a client device 102)”  and “[0121] At block 1108, the search processor 620 determines a correlation between this further image, received in the search query 902, and content of the index 1210(e.g., the metadata 912). Others correlation may be detected by expanding the search query 902 based on the image included therein. For example, object recognition may be performed with respect to the further image to generate a set of keywords, which are then included in the search query 902. Additionally, audio processing (as described above with reference to FIG. 8) may be performed to also expand the search query based on audio data included therein”. As stated earlier that the system of Ouimet receives a query from device of a user wherein the query includes a further image, textual data, and audio data captured at a specific location. Thus, the received query contains both a location information and description of the art. Then, the system’s search processor of Ouimet processes the query where it recognizes both keywords and location information of the query to process the query. Therefore, Ouimet teaches “ 2the first computational device receiving the request message and using the geographic position information in the request message to identify at least two of the plurality of the location defined files maintained in association with it, and using the work of art type in the request message to identify at least one of the at least two identified location defined files”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouimet (USPGPUB 20170161382) “Ouimet”.
Regarding claim 2, Ouimet teaches a method of identifying and delivering information corresponding to  a work of art, comprising: creating and maintaining a plurality of location defined computer files on a first computational device connected to a network, the location defined computer files having geographic position information corresponding to the location of an object, visual image information corresponding to the work of art, object type information, and having information that is descriptive of the work of art (Fi. 11-12 & [0116-0117]: The system accepts and stores a number of content items in a museum from a content owner. A museum  has multiple content items associated therewith by a content owner  that together constitute an index wherein the index holds information of the content items including location data (location of an object), audio data, image data (visual image information/ object type information), and text data (descriptions of the work of art)); selecting by a user of a second computational device a visual image of a work of art stored on, or accessible over the network to, the second computational device, and entering the visual image of the work of art into a content retrieval application running on the second computational device, wherein the content retrieval application operates ; generating, by the content retrieval application, a request message comprising the geographic position information relating to the work of art location and the work of art type, and sending the request message over the network to the first computational device (Fig. 11 element 1106, 1108 & [0120-0122]: After storing images and data from the content owner, the system begins to receive a further image from a mobile computing device of a user. Thus, a request is made by the user when the user submits a query to identify the information and location of the content. This further images is received as part of a search query and is used to determine correlation between the further image and the content of the content owner responsive to determining that a predetermined degree of correlation between the further image (and other content) and the index, the mobile computing device of the user may be directed to content of the content owner); the first computational device receiving the request message and using the geographic position information in the request message to identify at least two of the  plurality of the location defined computer files maintained in association with it, and using the work of art type in the request message to identify at least one of the at least two identified location defined files, and responding to the request message by sending over the network to the second computational device at least some information, comprising the identified at least one location defined file, that is descriptive of the work of art; and 2 receiving and displaying by the second computational device the information that is descriptive of the work of art (Fig. 11, [0121] & [0122]: The search processor determines a correlation between this further image, received in the search query, and content of the index (e.g., the metadata). Others correlation may be detected by expanding the search query based on the image included therein. For example, object recognition may be performed with respect to the further image to generate a set of keywords, which are then included in the search query. Additionally, audio processing (as described above with reference to FIG. 8) may be performed to also expand the search query based on audio data included therein. The system’s index is mapped by maps to a collection of content items. The content items constitute further media and content relevant to the location where the location houses a museum exhibit, the content items are various multimedia content items that relate to, and supplement, the exhibit. In this way, a visitor to the location may initiate a query or search using environmental and/or contextual information of the exhibit, in order to identify content items relevant to that exhibit in a convenient and automatic way. Thus, the system directs the user to the desired content after the determination of correlation).  
Regarding claim 3, Ouimet teaches all the limitations of claim 2. Ouimet further teaches the method comprises the request message sent to the first computational device also having the visual image information selected by the user of the second computational device ([0120]: A further image (visual image information)  is received from a mobile computing device (second computational device) of a user. This further images is received as part of a search query by the search processor (first computational device). In addition to the further image, the search query received at block may also include textual data  and audio data).  
Regarding claim 4, Ouimet teaches all the limitations of claim 2. Ouimet further teaches the method wherein the selected visual image comprises an image of the work of art captured from the environment that is proximate to the second computational device or is an image of the work of art copied from a web page of a network site ([0132]: The system has an interface that includes a reference search query image. The query image is captured via the camera of the client device or selected from images stored in local storage or remote storage accessible by the messaging client application executing on the client device).  
Regarding claim 5, Ouimet teaches all the limitations of claim 4. Ouimet further teaches the method wherein the environment comprises an indoor or an outdoor location ([0118]:A particular location within a museum (indoor location) has multiple content items associated therewith by a content owner that together constitute an index).
Regarding claim 7, Ouimet teaches all the limitations of claim 2. Ouimet further teaches the method wherein information descriptive of the work of art comprising the location defined computer files is any one or more of a name of a creator, creator title, description of the work of art, multimedia content relating to the work of art, price of the work of art, origin of the work of art, materials used to create the work of art, location associated with the work of art, and identification number of the work of art ([0118]: The system contains the location data that specifies the exact UPS coordinates of the exhibit (location associated with the work of art) and a text data that includes textual descriptions of the exhibit, as well as words that are commonly and frequently spoken by either guides or visitors in proximity to the exhibit at the location (description of the work of art)).  
Regarding claim 8, Ouimet teaches all the limitations of claim 2. Ouimet further teaches the method wherein the content retrieval application comprises computer vision functionality operating in cooperation with a network browser or search engine ([0090]: The system contains a search processor (search engine). [0121]: The search processor of the system determines a correlation (vision functionality) between this further image, received in the search query, and content of the index to generate certain outputs).  
Regarding claims 9 and 15, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 10 and 16, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11 and 17, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13 and 19, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 14 and 20, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.




















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153